Title: To Thomas Jefferson from Daniel and Theodorick Fitzhugh, 18 June 1786
From: Fitzhugh, Daniel,Fitzhugh, Theodorick
To: Jefferson, Thomas



Dear Sir
Virginia Marmion June 18th. 1786

From the frequent disapointments we met with whilst at Havre de Grace, we were apprehensive, when we wrote to you, that it would have been some time before we should have sail’d; but were agreeably surprised by a more speedy departure, than we had Reason, at that Time, to expect. However, the length of our stay there had encreased our Expences so much, as to compel us to call upon you for your friendly aid; the influence of which we had so sensibly felt, not long before, and which shall ever be remembered, with the warmest Gratitude, and Thanks. We embarked before it was possible to get an Answer from you, and after a tedious Voyage of near three Months arrived in Philadelphia; where we disposed of your Letters, according to Directions; having relinquished our Trip to New York.
We have just had the Honor to receive your Favour of the 11th November, by which we find ourselves under everlasting Obligations to you, for your goodness in advancing four hundred Livres for us, to Mr. Limozing; but there is no Person, from whom a Favour would set easier upon us, than from yourself. The Money shall be pay’d as soon as possible, but the Debt of Gratitude, can  never be discharged. The Letters you did us the Honor to enclose, to our care, we have forwarded.
Our Father presents his best Respects to you, and begs you will accept his warmest Thanks, for your friendly Assistance to us. Be so good, as to make our respectful Compliments, to Colonel Humphreys and Mr. Short; and believe us to be with the highest Esteem and Regard, your much obliged, and most Obt. Humble Servants,

D. and T. Fitzhugh


Have taken the Liberty to trouble you with [a] Letter for Mr. Barclay, which I shall [be] much obliged to you, to forward.

